FOURTH AMENDMENT TO EMPLOYMENT AGREEMENT

﻿

THIS FOURTH AMENDMENT TO EMPLOYMENT AGREEMENT IS made effective the 10th day of
March, 2017 and amends that certain Employment Agreement dated May 26, 1998
between The Hackett Group, Inc. (formerly known as Answerthink, Inc., and
formerly known as AnswerThink Consulting Group, Inc.) (the “Company”) and Ted A.
Fernandez (the “Executive”).

Whereas the Executive and the Company previously entered into the Employment
Agreement;

Whereas the Employment Agreement was amended by that certain Amendment to
Employment Agreement dated November 10, 2004 (the “First Amendment”);

Whereas the Employment Agreement was amended by that certain Amendment to
Employment Agreement dated June 10, 2005 (the “Second Amendment”);

Whereas the Employment Agreement was amended by that certain Amendment to
Employment Agreement dated December 30, 2008 (the “Third Amendment”); and

Whereas the Compensation Committee of the Board of Directors of the Company and
the Executive believe it is in the best interests of the Company to amend the
Employment Agreement to clarify certain terms stated therein.

Now therefore, in consideration of the continuing mutual covenants and
agreements set forth herein and in the Employment Agreement as amended by the
First, Second and Third Amendments and other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

1.



The definition of “Good Reason” in Section 21 shall be amended in its entirety
to read and provide as follows:

﻿

“Good Reason” means: (i) a material diminution in the Executive’s Base Salary or
other compensation opportunities; (ii) a material change in the geographic
location at which the Executive must perform services (a change in principal
office location will be considered material only if it increases the Executive’s
current one-way commute by more than fifty (50) miles); (iii) a failure of any
successors to the Company after a Change of Control to perform or cause the
Company to perform the obligations of the Company under this Agreement; (iv) any
action or inaction of the Company that constitutes a material breach of the
terms of this Agreement; (v) any material adverse change in the Executive’s
status, titles, duties, authorities or responsibilities; or (vi) a requirement
that that the Executive report to a corporate officer or employee of the Company
instead of reporting directly and exclusively to the Board of a standalone
company consistent with his current duties and structure.

2.



Section 22 Vesting and Transaction Bonus Upon Change of Control shall be amended
and restated in its entirety to read and provide as follows:

﻿

In the event the Executive’s employment with the Company is terminated by the
Company without Cause (other than on account of the Executive’s death or
Disability) or the Executive resigns for Good Reason, in either case within
twelve (12) months following a  Change of Control, (i) the Executive’s rights
with respect to stock options, shares of restricted stock and restricted stock
units previously granted by the Company shall be fully vested and nonforfeitable
(and shares of stock shall be delivered to the Executive in satisfaction of
restricted stock units); (ii) all deferred and incentive



--------------------------------------------------------------------------------

 

compensation or bonus amount awarded by the Company to the Executive and
other contingent or deferred compensation awards or grants made by the Company
to the Executive, or otherwise made in connection with the Executive’s
employment hereunder, shall become fully vested and nonforfeitable; and (iii)
the Company shall pay the Executive an amount equal to two hundred percent
(200%) of the Executive’s average total compensation for the three (3) full
fiscal years immediately preceding the Change of Control (the “Transaction
Bonus”); provided, however, that if the Transaction Bonus is based in any part
on the Executive’s compensation for fiscal years 2014 and/or 2015, the
equity-based bonus amount included in the Executive’s total compensation for
such fiscal years shall be multiplied by a factor of two (2) for purposes of
determining amount of the Transaction Bonus.  The Transaction Bonus shall be
payable in a lump sum on the Company’s next regular salary payment date on which
the Change of Control occurs.   

3.



All other provisions of the Agreement shall remain in full force and effect.


﻿

﻿

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]





--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties have executed this Agreement on March 10, 2017.
 

 

﻿

 

 

 

 

 

 

 

 

﻿

 

 

 

 

 

The Hackett Group, Inc.

Attest:

 

 

 

 

 

 

﻿

 

 

 

 

By:

 

 

 

 

 

By:

 

/s/ Frank Zomerfeld

﻿

 

 

 

 

 

Name:

 

Frank Zomerfeld

﻿

 

 

 

 

 

Title:

 

General Counsel and Secretary

﻿

 

 

 

﻿

 

 

 

 

 

Ted A. Fernandez

Attest:

 

 

 

 

﻿

 

 

 

By:

 

 

 

 

 

/s/ Ted A. Fernandez

﻿

﻿



--------------------------------------------------------------------------------